555



            OFFICE    OF THE ATTORNEY GENERAL    OF TEXAS
                                AUSTIN

                           August22,1946




Eonorrbb C. D. SfmOn8,      COUptrOll8~
The Univer8lt~ Of Tar.8
Au8tla 12, TetO8

Derr Sirs




quoted 88 fO11W88
          "'R&8 i8 li8t8d kl
     rW the Pem8Mbnt   UUi~or8
     unit h88 c8iied iOr IVd8M
     m8tul”itr lZOtUi
     tlon of ruahr
     8trUwnt Or in
     lssu8nae. I
     tiCi     nOtiC




                                     on Couity Road Impron-
                                      1923, d8t8d Febntrv
                                    8t th0 Nt8
                           illt8X'O8t           Of k-3/4$,
                          19g5, orlled iO? p8mnt   Aaugwt
                          mtPOll8r'8   B8gi8t2'8tiOnHO. 6783.”
                  8r8ained tb  OFigh81 tl'8MU'ipt of thi8 bond
                   tr8MCript covering th8 OrclyronCounty Road
IqrO+ewnt   B-8,   d8ted Julr 10, 1915, the OUt8trtibl~ bond8 Oi
vhloh 18tter-mentioned 188~18vew nfundod by tin 1923 bondr.
It PIJ b8 8dded tbt both tb 1915 8d 1923 bond8 W8W duly 8p-
proved br the Attorney Qen8r81 8&l ngirtered by th8 Cwptcol)8r
                                                                                                         v-v




Etonozw-ble C . 0. SIMOM, ?8(IO2



of ?ublio      AoOOuBt8 88          pnrorikd          b;l 18V.

               ?b# 1915 bond8 18N                18BU.d U&O?       th      8Uthoritr          oi
Chupkr    1 Title 18 of tb   R8Vl8.d OiVil 8t8tUk8    d 1911
(Artlolo &w lt 8.q.). Rw bead8 uturod        fO?ty p8?8 f?a drk,
but thar OOBkiMd     8 WdeRptIOII 018~88 t0 tb8 @ihOt thrt th@T
oould bo mdeom.6 8t 8Il7time 8f t8P fiV8 708F8 iroll t&i? d8t8.
HQPOYW,@~‘.a without the redoagtlon 818~80, tb88 1915 bOnd8
would have beon redrrrblo.     The buprew court    ln the 0880 of
COUhrrllCount7 v. M8IUl, 172 S. N. (26) 689, interpreted    Artlrlo
611, RWl8.d    Civil bt8tUt88 Of 1911 (8 p8rt Of th8 8bOV@-WEt;aNd
ohaptor),   vhIoh provldod 88 follom~
              'All b@8   188U.d WdOt thl8 Oh8pt.r 8h11 ?‘W
         not lxaeedlng iOPt7 J88?8, 8& 8h811 k ndeerbl8
         8t th0 piO88U3V ai th0 8OUIItT8t •~ tiw 8tkr ritr
         -8P8 8ft.r tb 188U8mO8 cb th8 bOnd8, O? 8ft.r 8w
         &JOriOd not l
                     XO8dillg               ka   TO.?,     vhloh m87       k    flzed
         w th. fhUB1~81OlW8’                COUFt.

               The   OOurt ln intorpnting thi8                   8t8tD.h       hold     the    follow-

               %I8 8bW@ st8tUt.8, being in OrfOOt 8t t& tin
         th8 bond8 Wr.  i88Wd, 188 n8d intO 8nd iOrm8d 8
         p8S't Ct tb OODtF8Ot, 8ab pUFOh888F8 Of th8 bOrd8
         IWO   oh8rg.d       vlth     notio.     th.WCf      8116 8W    p?erumed
         to b8ve bought        th8     bOrd8 in IwO~oitiOn              t&~Of.
         A JOne8,    bOod8 8nd Bond %OUl’iti@8,                  4th td.,       pe 590,
         p-,.527.
               'A8 Y@ oOn8tru. th8 8bOVO 8t8tUt0,  r&n   baodr
         8l'8i88U.d tie? th. Ohrpk? t&rein rrfomd        to, ii
         th. COm188100828' COu?t 8t tb tiN. th8 bOxul8 8?8
         i88U.d m8k.8 DO &1rOV181Ol&001S@Ping it8 right   t0 ?8-
         deea the bond8 prior  to their Nttwlt~,   they m8~ be
         rodrrwd 8t th8 p108mUV Of tb OOUUtr 8t 8w time
         8ikr   fiV0 p8?8 8fk? tbB i88WMe      thO?Oof. HOW
         Over, th8 COU18810&82'8' COWt lllJ,   b7 In 8p$Fqr18te
         orbor ontend   8t the tiw  t& bond8 8P8 i88Wd,      908t-
         pOti8 th8 d8k  8ftW  vhIoh the bond8 mark    redomod
         t0 not l ~0OOding t8n J88E8 fnW  tb  d8k   ab their   189
         8U8IIO0. The bond8 8n nbwrblo,      1x1 811 lYent8  , rt
         not exceeding ten 708P8 trOm th8 d8te Of tblr 18-
         (Iwmo.    -1188 cOWAt 1. LOCkhrrt, 8kte tLI88~hr,
         128 hr.     50,     $96 8.    Y.    2d 60.




                         -
                                                                                                                               557

Honae.81. C. D. I)Imum,                         ?8gO           3



                %I-*   no proll8Ioa 188 ud8 IIxI~  th8 d8k
           8ft.P vbI8b th8 bond8 Mv8 rred8Poooridrr8tlOa
           oould k Lld8em8d, tlwr   vw8 ndoenrblr, p8ri-Q.
           d tb ltrtut.,                  8t8wti-8                      8ftWflVO         r.83'8       aftO?
           tbr      i88Wlroe         tbmab,           .    .       .’

           mp.ion,     our ~UO8tiOZl r8rolver itralr into thotbr     01
not thi8  8t8tUte  I8 8~110881~   t0 tb  1923 X-mZIdfng bOnd8.    th888
bond8 voaw Irlwd undo? the 8utborIty Of Artiole 657, Oh8pkr         3,
Title 18 QS tb8 R8vI8ed CIril 8t8tUt88 Of 1911, 8 ditbmnt        Oh&-
tmr rvOm            the     on8 oant8IaIag Artlale 611, rborrquotrd.                                           Artlale 657
prorlded            88    toll-       I

                 'Uhen             bdr         GUT@ i88Wd,1,g81lJ
                                                              O? Ur         ken
           be bv.8ft.r  188wd,  w 8      OOUlty   to? 8w Of tb,
           purpbrcr 88-d In Artlalr7 10, M        bond8 b88rIn#
           thm 8888 I8 0 lWO?  ?8*    Of intO?e8t     NT   80 I889
           la ooafomlt~  with l~~18tIng 18v, in lieu thereof.
           Artidlrr 610, 611, 8rd 657 YOW brought into thm RWlrod
CLvIl 3t8tUk8   of 1925 88 Art10188 718, 720, 8ti 725 l’88vtiT.17,
8nd 811 vIthla tb8 88W   ob8pter (Tit10 22, Ch8pkr 2). Ir the ro-
funding baidr b8d boon i88Wd under Artlolo 725, then aador the
0880 of aX8r   Count7 v. S8llen (Sup. Ct.),,178S. U. (ad) 505,
the bond8 vould br nd8emrble, Co? the 0-t     bold tbt the ndrp-
tloa prOvI8iOM C& Artlolr 720 8mlied to 811 bOad8 188-d undo?
that olmptor (Chrpter 2 ti Tit18 22), uhloh Inolud8d r8iundirrg
bond8 i88Wd U&8? Art1010 725, 8rd tb8 UXiaUE tiu      Ibit    8fkr
vhioh bond8 8M ndorm881. h8r prs8.d.
           Xwovw,   tat 18 not the ritwtioa   ooarrontiag w,                                                             rw
the 1923 0r8~800  Cofmt~ WsiUUdIUg bond8 V8M  l88wd  uad~’   tb
8uthOrIt~ ai Art1018 657, vhloh ~88 oontrlnod In 8 dliierrnt
ohapter ita Artlolo 611.
                  ?bi8            ld.ntio81         C&lOltiOU V88                 l’8Oentlt     b8tOF8     th. FoFt Uorth
COWt          Uf OiVfl            Am818        in    tb 0888 Of                8t8tO t8tfOMl              b8Uk Of tl
 ?880       Va t8F?8UtCOUlL~                   (TIOt JOt                n9Wt.d).          nX8     f8Ot8       fnVOlVOd    in
 th8t OI88 82W 88 iollorrl t8F?8&    CouatiJ h8d i88wd   rord  8nd bddgo
 bond8 la 1912, thi8h bond8 oont8I~d    ?Od8mptlOn p?wl8IOM.      Ph8ro
 bond8 Wly  rodoowd  in 1922, 8rd fundiry   bond8 rlth  a0 aption or
 FOdmptIm   p?OTi8lOM .VW I88Wd.      T&8 fUUdin(   bond8 EON   08118d
 tw        plvat,            8rd    8pp@‘ll8at            b8ak          ooateaded       that    tb,    OOUnty     h8d aa
 right t0 do 80. ?b  883it VII. ?O? 8OorU.d iUtOn8t                                                    On th8     bond8
 bald a 8pp@ll8at rime th8 d8k Of UOtiOe.
                      uo     quote       rra     the       opinloa           cb the      oourt:
iiOnor8bh         c . D.      SiplpOM,     P8gO 4




            MAp~l18nt pP88OUt8 iOUr point8 Of O?FO?, but
       la it8 brier oonooder th8t Tba on17 pw8tIoa In
       tu8  0888 18 vheth.? th8 ti?r8Ut COWtf   Road 8rd
       Bridge Fundlog BOnd8, d8t.d llOV88bW 1, 1922, is-
       8wd by 88id count    undo? ruthority ti Art1010 657,
       Chrpk? 3, Tit18 18 , R8rl88d St8tUt88  O? 1911, 8T8
       8ubjeCt to ndemptlOa '8t th8 91088W Of tb
       oouat~.' '              Th8 8pp8118Ut, pi8iLItur            klw,        eOnt8ad8
       th8t 88ld bond8 8F8 not X'8d88n8b18,8ti 8pp81188,
       dofemdrat b8lov, lwiBt8  t&t  th87 8P8 ndO8rB8bl8.’
                   With W8pbOt            t0 th18 qW8tIOU,         the    OOWt        h8id th8 fOiiOW

             "Th8 1912 i88W VI8 iOr ro8d 8nd brldgo purpO888,
        outhorlred by Artlolm 610, 1911 Strtuter. ArtI
        611, 88~ St8tuto,  proridrr, 8mOUg oth.? thlM8, ior
        th8 redomptloa Of thO88 bCnd8 w th8 OOwtT 8t it8
        plerrum tlthln aerWIn llmlt8tlOw.
               "ArMale 657, 1911 st8tUt-88,    pm~IOw1~     quOt8d,
        begin8 vlth the 8XplW88fOa, Wh8r8 bond8 h8ve b88a
        10g8117 i88Ued.' A8 pointed out 8bovo, the88 bonds
        V.rO lOg8lly   188Wd iU 1912.    !?hO 8rtiOlO   OOntinW8,
        'Or 148~k h8m8tt8l i88Wd, by ,8U7OOUntr to? 8q
        of th8 9WpO808 named la Artlolo 610, nov bond8 •4~
        msy be irrwd In oonforInIt~vlth OXi8ting        l8v in llau
        of th8 former one8. BT Vi?tW        Of thi8 8t8tUtOm    pro-
        virion   thm 1922 bond8 la oontrovrmy     wr8   i88ued  in
        lieu   Of thorb undo? d8t8 Of 1912.

                    'It ID fund8m8ntrl1~             tZ'W   thrt   81=.        ttm     d8bt
        svldowsd by the 1912 188W V88 8till      Unprld 8ad
        aring by th8 8p901100 8 mn8W81 Of th8t oblig8tion
        br putting 8UOth.r OM Of it8 Obll&8tlOM Or prOml8er
        t0 98x 'ill1i.U' thr)WYOi, IBO8niq IWt88d Of it8
        iir8t ObLig8tlOU Or 8tIdeme Of it8 dabt, dtd not
        olr8k  8 WV   d8bt wing 87 8pp8lhe     to 8ppll8Ut,
        but It r8m8ined th8 88~8 d8bt Iaenrred    iOE ~0n.y
        vlth rhloh to build 8nd mmlntrin PO8dr 8rd brldger.
        a18 d8bt u-88 am8t.d   by th8 lrrwn88 of t& 1912
        bOod8, vhlab VII 8 purpo88 ruthorimd     by Artlola
        610, 1911 8t8tUt.B.   A8 ve vlov it tlut debt vIl1
        oontlauo to b8 on8 I~urr8d ior th8 8uthorInd
        plU’&KU~ Wtil                it   18 &Mid,   fZ'?88~tiVO          Of   tit.    UU8-
        her Ct ti8.8 the 89p811.0 na8v8                         It by iuadirrgor
        nf&log    bond8 YhLch npz'88oat                       th8  88m debt.   D81-
            188    CoUUt        V.   LWkkU?t,    hY88Ul’O?,        (SUP.)      %      3.   v.
        26 60         (63j.
                    "w%88vi~              10 8ird th8t 8pp81188'8 debt,                    l8   Ia-
Hoaor8blo C. D. Illmoar, Urge 5



          oumd    la 191% for rUUd8 vlth whloh to build rod
           m8int8ia rordr 8nd bridger, V88 rtl11 unprld, 81-
           though ovidenae of the d8bt ~88 rewved 8nd 8X-
           tended la 1922, it 18 OUT hiid   th8t WdOr th8
           8ppliO8bk 18V I&Q81180 h88 WWF 108t it8 right
           to 0811 for 8od redeem it8 funding bond Ob1ig8tiOn
           vhloh rtrnd8 in lieu of it8 orlglwl boudr thomto-
           iOr8 bg8llt i88UBd."
          lW.8, ve 8ee th8t the court held th8t bond8 of the tp
ooorldersd In thlr opinion, 8nd 188ued wader the identio81 8t8tU-
tow suthorltr, vem   redeemrble by the oounty under the jWOv1810&
of Artlole 611, Revi8ed St8tUtO8 of 1911.   In Other VOCd8, th.
redemption prorI8lan8 of Artlala 611 worn m8d into 8Ikd formed 8
p8rt or the bond oontract. CCQhr8n  COUUtJ  V. tt8tUAl, 8U&W8.
            Ye vl8h to emph8slte, hwever, th8t ve hove been rdvlred
th8t 8 Motion for Rehe8rIng vi11 be rubeltted to tb oourt la the
T8ZT8Et c CUllt~ .C8*. . ThiW8fOF8, the deOi8iOn of th0 OOul’t h88 not
bO’3 OIW fiYL81.  Renae, this opinion wtre1J hold8 tbt the ar8ylOn
Ccunty bonds 8re lrubjectto redemption under the deoi8loa Of the
00-t in the T8r?8nt COUnty 0880 if 88id dsol8lon 18 not Oh8LlngSd
OtllWh88?iflgOC On 8ppe81.
           We do not h8Or 8V8il8bl8  for ex8mln8tiOn    8Ii7 Of th8 bond8
rought to be redeemed. Bwbver, the bond form lnoluded in the
origlwl   trrnroript oont8lw th8 phrrre %itEout       option of prior
payment. ”  If the bends ver8  mdeem8ble   88 8  Mtter    Of lrv under
Artlole 611 (CochrcraCounty v. M8nn, 8uprr), tlwn thi8 phrase vould
be   of     110    ImOOt,   rCr    it         18   blWI8Qt8~         th8t        CCU~i88i01~8’             OOUrt8
vould bo bound by t5,                   It8tUtO         8pd vould k              pWWl888           to Ohange Or
8bNg8te the 88me.
            YOU 88k 8180 Vh8thW   th8 bond8 h8?8 la f8Ot been propwly
Orlled.   The lctlce of Cell V88 ruthOrl%ed b 8n order ot th8 C~Q-
Bi88iOMC8’ hurt Of Qr8pEon County on July B , 1946.         The bond8
8ought t0 be redesmed both la th8 order 8nd in the aotloe vere ldentl-
fled 88 to rerler, dsta, rmouat originrll~ lrrued, mount pre8ently
OUt8t8ndiw,    m8tuFuity d8te8, 8nd th8 pl8oer for redemption vere fixed.
The derlgn8ted p18CO8 for mdeeptloa vere the Offloe of the St8t4
Tre88UZV?, Awtln, TeX88, Or th8 Aurtin w8tIOM1 Beti, Awtin,            TeX88,
Or tb, Ffrrt RrtIon81 Bt:ak ln D81188, D81188, Texrr. The order
dlreoted the Cowtr Tre88urer to glw notioe of Intentloo to redeem
the bond8 la the folloving m8aner) "er the glring d thirty d8r8’
notice la vrlting to th8 orrio Or the st8tO Tm88umr,          Audtin, Per8r,
the Awtln B8tiOn81     B8Uk, Awtln, Tex88,  th8 piplt IatioNl     B8nk   in
 De1188,          D11188,   hX88        8rd        m   publfO8tiOn          Of     88id    U&toe      IU     8   rh&8mi81
 jOUrn            publl8hed la the City of Icy York, to-vlt:                                     The Bond B-r."
gonorrble C. D. bImmon8, P8ge 6



*I8   d8pO?tPlrnt h88 th8 oertIfIo8tr              o? the County    Tr88rumr   to
the lffeot thrt th8 notlae VII mllod                  to tbr named pl8088 on
Julr 8, 1946, by mugi*kmd ~11.
              It       18 8 geaorrl
                           rule of 18W th8t If redoes8818 bond8
do UOt 88t Out th8 CCUditiOM Of 0811, 8 m88OMbl8     nOti   18
l’OqW8fti.  It i8 our opinion tht th4 not100 under OONIdOr8-
tlOU i8 m88OMbiO.    Blcrewer,  ~0Ur letter Of mquert v88 80-
oomp8nIed br 8 0097 ob ru8h notlo8 vhlah VII naelred by the
UniVW8itJ          Of %X88.

              YOU 8pI,         thePOfOIWI,8dvI8Od th8t      WUZ tV0 qW8tiOW         8~
rn8vered     88 folhrrr
          (1)            If th8 deolrlon In the T8rv8ntCounty   a888 18 not
chmaged to tb            ootztrr~  on zwho8rIng or on rpperl, tbs ffr8yron
COUUt~ b-8             8L, 8ubjeOt  t0 ?‘@dOmptiOIL

,tirIolant(2).           If   the   bond8 (II*, ndooPrble,~the     notloe of 0811 18
                   .
           YO lV@'Bt th8t VI 8re uNbl0 t0 gin 8 MOW definit.8
8cwver     to tour’ rf?8t
                      quertlon, but until  the df8pO8ltfOa ai the
Tlrrrnt Ccunty 0880 b8cc8     derlnlto, ve 8~8 8810 to 8dVi80 only
UpOU th8 OWti~WiO180    herein OlrpIWlSed. YOU 8lW fWth.r   8dvlmed
th8t  th8 tr8n8orlpt Of Qr878on County, Tex88, Road 8nd Bridge Re-
fW%IiXbgBWd8, Series 1 6, (vhloh 819 to ntund the OUt8t8nd;Q?
bond8 Ofth8 1923 188u.3? , h88 been 8ubaltted to thlr deprrtment
r or 8pp?OV81. ?hi8 department  vi11 vi&hold it8 Oplnioa on this
i88UO Until  th8 iiD81 dIlDO8itiOa oi the -WItit  COULt~ 8880.




                                                            A8818trnt